Jfourtl) Court of
                                             Antonio,

                                             April 1,2014


                                         No. 04-14-00097-CV


                           Luis Alfredo Rosa and Myrna Lizzet Rosa,
                                              Appellants


                                                  v.



                                        Mestena Operating, LLC,
                                               Appellee


                  From the 79th Judicial District Court, Brooks County, Texas
                                 Trial Court No. 13-12-16486-CV
                          Honorable Richard C. Terrell, Judge Presiding



   ORDER             GRANTING                     MOTION                 TO   EXTEND
           THE        SUSPENSION                       OF      APPELLATE
                                        DEADLINES

       The Motion to Extend the Suspension of Appellate Deadlines is hereby GRANTED. The
appellate deadlines are hereby suspended until May 7,2014. No further extensions will be
granted.

       It is so ORDERED on April 01, 2014.



                                                        Sandee Bryan MaMon, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2014.




                                                        Keitn E. Mottle
                                                        Clerk of Court